Citation Nr: 1735611	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-14 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to an evaluation in excess of 40 percent from February 14, 2013 for lumbar degenerative joint disease, status post lumbar spine injury with radiculopathy and residual scar and in excess of 10 percent prior to August 30, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel 



INTRODUCTION

The Veteran served on active duty with the U.S. Navy from December 1990 to November 2000.  His tour of duty included service during the Gulf War. 

This matter comes before the Board of Veteran's Appeals (Board) from a December 2010 and July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that during the pendency of this appeal, the Veteran was granted a total disability rating based in individual unemployability (TDIU) in a March 2017 rating decision.  The determination is effective April 1, 2010.  The Board further recognizes that in December 2016, the Veteran's claim was forwarded for consideration of a TDIU on an extraschedular basis prior to August 30, 2010.  The referral notes the Veteran's September 2010 increased rating claim which included an informal claim for a TDIU.  As consideration of this issue remains pending, the Board finds that consideration of a TDIU prior to April 1, 2010 is not requires as the issue is moot.

The issue of entitlement to an increased rating for a lumbar spine disability remains before the Board for appellant review and consideration.


FINDINGS OF FACT

1.  Prior to August 30, 2012, the Veteran's lumbar spine DJD was manifested by no worse than forward flexion of the thoracolumbar spine greater than 60 degrees but not less than 85 degrees.

2.  From February 14, 2013 forward, the Veteran's lumbar spine DJD was manifested by no worse than forward flexion of the thoracolumbar spine limited to 30 degrees or less.



CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 10 percent disabling for lumbar spine DJD prior to August 30, 2012, are not met. 38 U.S.C.A. § 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  The criteria for an evaluation in excess of 40 percent disabling for lumbar spine DJD from February 14, 2013 are met. 38 U.S.C.A. § 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and to Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings, in general

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016). 

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Entitlement to an evaluation in excess of 40 percent from March 1, 2013 for lumbar degenerative joint disease, status post lumbar spine injury with radiculopathy and residual scar and in excess of 10 percent prior to February 14, 2013.

The Veteran contends that throughout the rating period, his service-connected lumbar spine condition has been worse than reflected in the assigned rating evaluations.  He further contends that his condition has worsened and therefore, he is entitled to a new VA examination.  The preponderance of the evidence is against his assertions.

When evaluating disabilities based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to section 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

The Veteran's lumbar spine disability is currently rated under DC 5242, which pertains to lumbosacral or cervical strain.  38 C.F.R. § 4.71a (2016).

Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a  (2016). 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2016).  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2016).

For VA purposes, normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2016).

As a preliminary matter, the Board notes that service connection for radiculopathy of the left and right lower extremity has been granted, and as no additional neurological abnormalities have been identified, a separate rating is not warranted.  See 38 C.F.R. § 4.71a, DC 5242, Note (1) (2016).  Further, while the evidence of record shows signs of IVDS, there is no evidence that the Veteran has experienced incapacitating episodes of any duration throughout the period on appeal.  Id., Note (6); 38 C.F.R. § 4.71a, DC 5243 (2016).

In this case, the Board has reviewed the competent evidence and finds no support for an assignment of the next higher evaluation of 20 disabling prior to August 30, 2012.  It also finds that next higher evaluation of 50 percent disabling is also not warranted from February 14, 2013 forward. 

Review of the evidence of record indicates that the Veteran was afforded three VA examinations to assess the nature and severity of his lumbar spine disability.  In a November 2010, the Veteran's range of motion was within normal range with evidence of pain at 70 degrees flexion and 10 degrees extension.  No evidence of radiating pain on movement or muscle spasms was reviewed.  During flare-ups, the Veteran experiences functional impairment and limitation of motion which is described as pain and intermittent numbness.  He also described tingling in his fingers, tenderness and pain on palpation of the joints and soft tissue associated with the thoracolumbar spine.  On examination, the Veteran's spinal contour was noted as preserved, with no guarding of movement or weakness.  Muscle tone was normal and straight leg raising tests yielded negative results on the left and right side.  The Lasegue's sign was also negative.  Although X-ray films revealed degenerative arthritis, there was evidence of muscle atrophy or ankylosis of the thoracolumbar spine.  Following the clinical evaluation, the examiner diagnosed the Veteran with lumbar degenerative joint disease of the spine, status post lumbar spine injury with radiculopathy.  The examiner also described the appearance of the Veteran's prior surgical scar as having no limitation of function and the Veteran denied pain the experience of pain for the incision site.

During a subsequent VA examination, in February 2013, the Veteran reported intermittent lower back pain which was described as sharp and burning.  He also reported numbness and pain in the right leg and both hips.  Pain in the left leg was noted as moderate.   During flare-ups, the Veteran reported difficulty walking, standing and an inability to move due to extreme pain.  Use of a cane was required for locomotion.  Range of motion testing revealed forward flexion limited to 5 degrees with evidence of pain at 0 degrees.  Extension, lateral flexion, left and right lateral rotation was all limited to 5 degrees with evidence of pain at 0 degrees.  The combined range of motion was 25 degrees.  Localized tenderness and evidence of guarding and muscle spasm resulting in abnormal gait was noted.  Mild radiculopathy of the left and right lower extremity was reported. Although the examiner noted evidence of IVDS, the Veteran denied the experience of incapacitating episodes and there was muscle atrophy or ankylosis.  Upon review of the evidence and clinical evaluation, the examiner confirmed the prior diagnosis but noted a progression of symptoms since the prior diagnosis.

In a July 2013 lay statement, the Veteran reported a worsening of symptoms, to include bruising due to the protrusion of loose screws from his prior lumbar spine surgery.  In support of his contention, he referenced July 2013 treatment notes from the spinal center in which the physician notes the Veteran's complaints of increasing pain with bruising over the incision site, pain in his lower extremities, and use of a cane to assist with mobilization.  The possibility of future corrective surgery was also noted.

Accordingly, the Veteran was afforded a new VA examination.  In February 2016, range of motion testing revealed that the Veteran's forward flexion was limited to 25 degrees, extension limited to 0 degrees, with left and right lateral flexion and left and right lateral rotation all limited to 10 degrees.  Factors causing functional loss included pain, fatigue, weakness, lack of endurance, and incoordination.  Muscle spasms were noted as resulting in abnormal gait or abnormal spinal contour.  Additional factors contributing factors to the Veteran's disability include instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  Radiculopathy in the Veterans lower extremities was also noted, with an inability to walk or stand unassisted.  During flare-ups, an inability to sit completely was also noted.  On examination, there was no evidence of muscle atrophy, ankylosis or a compression fracture, however, decreased sensory was indicated as to the lower extremities along with positive results to straight leg testing on both the left and right side.  The Veteran's prior surgical scar was describes as stable.  Upon review of the evidence and clinic evaluation, the examiner diagnosed the Veteran with multi-level degenerative disc disease of the thoracic spine.  The examiner also noted the presence of arthritis and observed the Veteran as appearing older than his current age due to his bent/crooked posture likely due to his chronic back spasms which appeared to alter the spinal curvature.  Further, the examiner advised the Veteran to contact his primary care physician or spine specialist to request a walker and/or wheelchair due to noticeable dragging of his right leg and a high risk of falling due to weakness in the lower extremities.
As to the Veteran's employability, the examiner opined that it is less as likely than not that the Veteran would be able to find and maintain any significant type of employment due to his functional limitations as to prolonged sitting, lifting, kneeling, squatting, walking/climbing, and bending.

Based upon a review of the forgoing, the Board finds that an evaluation of 20 disabling prior to August 30, 2012 and an evaluation of 50 percent disabling from February 14, 2013 forward is not warranted.  It further notes, that the evidence of record does not reveal an increase in symptomology sufficient to warrant a new examination. 

The Board recognizes the Veteran's numerous reports of pain, decreased mobility, and his assertion that he is unable to work due to his service-connected lumbar spine disability.  Both VA and private treatment records confirm a progression of symptoms related to the Veteran's lumbar spine condition.  Although the Veteran is competent to describe observable symptoms, their onset, and any belief that his symptoms are worse than reflected by the assigned ratings, the Board accords little probative value to lay statements regarding etiology as complex medical conclusions falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460 (1999); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  For these reasons, greater evidentiary weight is placed on the physical examination findings.  While the Board is sympathetic to the Veteran's report of increasing severity of symptoms, the medical evidence does not support a higher evaluation for either period noted in this appeal.

Accordingly, as the preponderance of the evidence is against the assignment of a disability rating in excess of 10 disabling prior to August 30, 2012 and in excess of 40 percent disabling from February 14, 2013 forward for the Veteran's lumbar spine disability, the benefit-of-the-doubt doctrine does not apply.  Therefore, the Veteran's increased rating claim is denied.  38 U.S.C.A. § 5107 (2016); 38 C.F.R. § 3.102 (2016); See Gilbert v. Derwinski, 1 Vet. App. 49, 553 (1990).




ORDER

A disability rating in excess of 10 disabling prior to August 30, 2012 for a lumbar spine disability is denied.

The Veteran's claim for entitlement to a disability rating in excess of 40 percent disabling from February 14, 2013 forward for a lumbar spine disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


